     Case 2:20-cv-02133-CJC-SK Document 85 Filed 03/01/21 Page 1 of 3 Page ID #:319




 1    Nanette G. Reed, Esq. (SBN 243552)
 2
      Nanette.Reed@wilsonelser.com
      Wilson Elser Moskowitz Edelman & Dicker LLP
 3    555 S. Flower Street - Suite 2900
 4
      Los Angeles, CA 90071-2407
      Telephone: (213) 443-5100
 5    Fax (213) 443-5101
 6
      Attorneys for Defendants,
 7    UBER TECHNOLOGIES, INC, RASIER, LLC, AND
 8    RASIER-CA, LLC

 9                       UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12    CHEYENNE PETRICH, an individual, ) Case No.: 2:20-cv-02133-CJC-SK
13    and ANDREW WILLIAMS, an               )
      individual,                           )
14                                          ) ORDER RE: STIPULATED
15                  Plaintiff,              ) PROTECTIVE ORDER
                                            )
16    vs.                                   )
17                                          )
      UBER TECHNOLOGIES, INC, a             )
18    Delaware corporation; RASIER, LLC, a )
19    California limited liability company; )
      RASIER-CA, LLC, a California limited )
20    liability company; RASIER-PA, LLC, a )
21    California limited liability company; )
      VK SHUTTLE, LLC, a California         )
22    limited liability company;            )
23    VARUZHAN KIZIRIAN, an                 )
      individual; DAIRY MARIELA             )
24    HERRERA DEL RIO, an individual; )
25    LORENA LARA DEL RIO, an               )
      individual; and DOES 1 through 50,    )
26    inclusive                             )
27                                          )
                    Defendants.
                                            )
28
      ///
                                           1
                                    PROPOSED ORDER
      250832932v.2
     Case 2:20-cv-02133-CJC-SK Document 85 Filed 03/01/21 Page 2 of 3 Page ID #:320




 1            Having reviewed and found good cause for the parties to enter into the Stipulation
 2    for Protective Order, the Stipulation is so entered.
 3

 4

 5    IT IS SO ORDERED.
 6

 7           March 1, 2021
      Dated: _________________                  ______________________________
 8                                              Hon. Steve Kim
                                                United States Magistrate Judge
 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
                                           PROPOSED ORDER
      250832932v.2
     Case 2:20-cv-02133-CJC-SK Document 85 Filed 03/01/21 Page 3 of 3 Page ID #:321




 1                             CERTIFICATE OF SERVICE
 2
                      Cheyenne Petrich, et al.v. Uber Technologies, et al.
 3            U.S. District Court Central Court Case No.: 2:20-cv-02133-CJC-SK
 4
                              Wilson Elser File No. 18422.01183

 5          I am employed in the County of Los Angeles, State of California. I am over
 6    the age of 18 and not a party to the within action; my business address is 555 South
      Flower Street, 29th Floor, Los Angeles, California 90071.
 7

 8          I hereby certify that on February 26, 2021, I served the document(s)
      described as PROPOSED ORDER RE: STIPULATED PROTECTIVE
 9    ORDER on the parties in this action as follows:
10
       Andrew Williams, Esq.                     Attorneys for Plaintiff,
11     THE WILLIAMS LAW GROUP                    VAUGHN TELEMAQUE
12     6273 Sunset Drive, Ste. D3
       South Miami, FL 33143
13     T: (253) 970-1683
14     Email: andrew@thewilliamsLG.com

15

16            [XX] BY ELECTRONIC TRANSMISSION: I electronically filed the
                   above document(s) with the Clerk of the Court using the CM/ECF
17                 system. The CM/ECF system will send notification of this filing to the
18                 person(s) listed below.
19            Executed on February 26, 2021 at Los Angeles, California.
20
                                             /s/ Cora Hernandez
21
                                             Cora Hernandez
22

23

24

25

26
27

28
                                                3
                                         PROPOSED ORDER
      250832932v.2
